Citation Nr: 1706190	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  11-31 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for epilepsy or seizure disorder.

2.  Entitlement to service connection for Graves' disease.

3.  Entitlement to service connection for right ear hearing loss.

4.  Entitlement to service connection for hypertension. 

5.  Entitlement to aid and attendance allowance for the Veteran's spouse.

6.  Entitlement to special monthly compensation (SMC) at the housebound rate.  

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to May 1968.

This appeal comes before the Board of Veterans' Appeals (Board) from February 2009 and October 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In its prior decision and remand in September 2014, the Board purported to combine the issues of entitlement to service connection for seizures, epilepsy, and stroke, as the single issue of "post-traumatic seizures, to include stroke."  However, the Appeals Management Center (AMC) by a September 2015 rating action granted service connection for cerebrovascular accident (CVA, or stroke) as related to service-connected coronary artery disease.  The record does not reflect that the Veteran's seizure disorder or history of seizures is one and the same as his CVA.  Hence, the claim for service connection for CVA is resolved, there being no remaining case in controversy for appellate consideration, and a distinct claim for service connection for epilepsy or seizure disorder is recognized as remaining on appeal, as now listed hereinabove.

The Veteran by a VA Form 9 in February 2014 perfected his appeals of entitlement to TDIU, entitlement to an aid and attendance allowance based on his spouse's need for aid and attendance, and entitlement to SMC at the housebound rate or based on the Veteran being housebound.  These issues were not yet certified on appeal when the Board addressed the other appealed issues in September 2014, but have since been certified for the Board's appellate review.  The Board in September 2014 remanded the other appealed issues listed hereinabove.  

The issues  of entitlement to service connection for epilepsy or seizure disorder, Graves' disease, and hypertension; aid and attendance allowance for the Veteran's spouse; special monthly compensation at the housebound rate; and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Probative, competent evidence indicates that the Veteran's right ear hearing loss is related to in-service noise exposure.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for hearing loss in the right ear have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

Because the Board herein grants the full benefit sought with regard to the adjudicated claim for service connection for right ear hearing loss, there is no reasonable possibility that additional notice or assistance is required for that issue prior to the Board's adjudication.  

Right Ear Hearing Loss

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a neurological disorder such as sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Veteran essentially contends that as with his left ear, his right ear hearing loss developed as a result of excess noise exposure in service.  

The Veteran was afforded a VA examination in August 2015 to address the likelihood that current hearing loss was etiologically related to service.  The examiner noted that the Veteran's hearing was borderline, with decreased acuity, upon service enlistment examination in September 1965, but that there was no service separation examination and no testing of hearing acuity for many years following service to help determine whether the Veteran's hearing was impacted by reported noise exposures in service.  That examiner accordingly concluded that an opinion as to service etiology could not be provided without resorting to unsupported speculation. 

However, the Veteran was afforded an additional examination in November 2016, and that examiner noted the Veteran's reported history of having no significant noise exposure before or after service, but exposure to M60 and M14 noise as well as transportation noise while in service.  The examiner observed that the Veteran had bilateral sensorineural hearing loss, and concluded that it was at least as likely as not that the Veteran's hearing loss was causally related to service.  

On the authorized audiological evaluation in November 2016, pure tone thresholds, in decibels (dB), were as follows:




HERTZ




500
1000
2000
3000
4000
Average
1000 - 4000
RIGHT
60
75
75
80
90
80
LEFT
65
75
75
80
90
80

Speech recognition ability could not be tested.

The Veteran's service records reflect that he served in Vietnam with a transportation unit as a Harborcraft Crewman from September 1967, and returned to the United States in May 1968.  

Post-service records reflect that the Veteran suffered a motor vehicle accident with head laceration in 1969, and that he developed debilitating seizures and/or mental impairment from the early to mid 1970s.  The Veteran had limited years of occupational activity following service, and has been receiving Social Security disability benefits since December 1975.  

As the Board noted in its September 2014 decision granting service connection for left ear hearing loss, the Veteran reported in a November 2011 Form 9 that he was exposed to loud explosive noises, small arms fire, mortar rounds, and helicopter noise in service, including in combat situations.  The Board then found the Veteran's statements regarding acoustic trauma to be competent and credible.  As the Board also then noted, the Veteran in September 2007 submitted lay statements from individuals with the initials E.B., H.J., R.D.J., and B.T., endorsing their familiarity with the Veteran before and after service, and informing that they were aware of a decrease in hearing acuity suffered by the Veteran after service.  The Board then found these lay statements to be also competent and credible as evidence of hearing loss during service.  See Jandreau v. Nicholson, 492 F.3d at 1376-77; Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).

As the Board did for the Veteran's left ear hearing loss including based on competent, credible evidence of noise exposure in service and resulting hearing loss, the Board now resolves doubt in the Veteran's favor, and finds that his current right ear hearing loss was caused by acoustic trauma in service.  Supporting lay and medical evidence are not outweighed by the mere absence of supporting evidence over years following service; such absence of evidence does not necessarily equate to negative evidence.  See, e.g., Horn v. Shinseki, 25 Vet. App. 231, 239 (2012); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  Hence, service connection for right ear hearing loss is warranted. 


ORDER

Service connection for right ear hearing loss is granted.


REMAND

While the Board regrets the additional delay, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  


Epilepsy / Seizure Disorder 

At an October 2012 VA examination for review of the Veteran's posttraumatic stress disorder (PTSD), the examiner observed "myoclonic jerks every few minutes that were not related to any trigger I could note," and that "some were quite intense."  The examiner further noted that the Veteran had reportedly stopped taking seizure medications on his own after having taken them from 1975 to 1995.  The examiner thus suggested the possibility of recurrence of seizure-type activity.  

The Veteran was afforded a VA examination in August 2015 addressing claimed seizures.  The examiner then noted that the Veteran had a history of seizures between 1975 and 1995, without seizures since that time, and that the Veteran's service-connected coronary artery disease was not diagnosed until 2013.  The examiner additionally noted the Veteran's history of a head injury sustained in a motor vehicle accident in 1969, and that a doctor G. C. in 1976 described his seizures as post-traumatic.  The examiner found that it was likely the Veteran's seizures were due to the motor vehicle accident and head trauma in 1969.  In an October 2015 addendum, the examiner opined that it was not at least as likely as not that the Veteran's seizure disorder was causally related to his service-connected coronary artery disease.  

However, the August 2016 examiner failed to address the myoclonic jerks observed in October 2012 and the possibility that the Veteran had ongoing or recurrent seizure activity, and thus the possibility that seizure activity may be aggravated by service-connected disability.  Notably, the October 2015 VA examination was conducted by a nurse practitioner without apparent specialization in central neurological disorders.  A VA neurological examination and appropriate testing is warranted to address the presence of any current seizure disorder and whether such disorder was aggravated by service-connected disability.  

By a September 2015 decision the Appeals Management Center (AMC) granted service connection for cerebrovascular accident (CVA), or stroke, effective from July 12, 2007.  Thus, questions of seizure disorder or epilepsy being aggravated by service-connected disability must now include questions of aggravation by service-connected CVA.  

Graves' Disease

The Board in its September 2014 remand noted that while Graves' disease was not among the diseases for which a presumption for service connection based on Agent Orange exposure had been established, there was a 2010 study by the American Association of Clinical Endocrinologists (AACE) which found that Vietnam veterans who were exposed to Agent Orange were more likely to develop Graves' disease than those with no exposure.  The Board on this basis required a VA examination to address the question of an association between Agent Orange exposure and the Veteran's Graves' disease.  

A VA examination addressing Graves' disease was conducted in July 2015.  The examiner noted that the Veteran had undergone a partial thyroidectomy for treatment of his Graves' disease without known residual endocrine dysfunction.  The examiner nonetheless, in apparent contradiction of her conclusion of absence of known residual endocrine dysfunction, listed fatigability present "most of the time" as a residual of a hypothyroid condition.  The examiner also found no residuals of a hyperparathyroid condition or of a hypoparathyroid condition.  

In an August 2015 addendum, the July 2015 VA examiner opined that the Veteran's Graves' disease was not due to his Agent Orange exposure, but provided as a rationale for discounting the 2010 AACE study the absence of Graves' disease on the list of presumptive diseases for Agent Orange exposure.  However, this is not a proper medical rationale and is therefore of insufficient probative value.  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  The examiner additionally noted, "Hyperthyroidism/Graves' disease is the most common cause of thyrotoxicosis."  The Board does not discern how this discounts the possibility of a causal association with Agent Orange exposure.  

The July 2015 VA examination was conducted by a nurse practitioner without apparent specialization in endocrine disorders and their etiologies.  A new VA examination is warranted by a physician with knowledge to address the etiology questions raised, and to address the 2010 AACE study and its findings.  

Hypertension

By a September 2015 rating decision, the Veteran was service connected for cerebrovascular accident (CVA) effective from July 2007.  The medical record presents some question whether a single CVA or multiple transient ischemic attacks (TIAs) occurred.  

The Veteran was afforded a VA examination in July 2015 to address his claimed hypertension.  The examining nurse practitioner (the same one who conducted July 2015 examinations addressing the Veteran's claimed seizure disorder and Graves' disease) provided an August 2015 addendum noting that the claims file lists 2007 as the date of onset of the Veteran's hypertension.  She then asserted that the Veteran's hypertension preceded his congestive heart failure, his coronary artery disease, and his cerebrovascular accident (CVA), to support her conclusions that these diseases did not cause or aggravate the Veteran's hypertension.  

However, in a prior VA examination in October 2010 conducted by the same examining nurse practitioner, she noted that the Veteran reported having a myocardial infarction in 2008 or 2009, but having a CVA in 2000.  As already noted, the Veteran has been service connection for his CVA effective from 2007.  Thus, the record reflects that the examiner's assertion that the Veteran's hypertension preceded his CVA appears erroneous, and the examiner for her August 2015 addendum report appears not to have reviewed adequately past VA examinations and treatment records.  Hence, her opinion was not supported by an adequate rationale, necessitating remand for a new examination.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
Upon remand, an examination should be conducted by a physician with experience with cardiovascular diseases, to address the likelihood that the Veteran's claimed hypertension was caused or aggravated by his service-connected coronary artery disease, CVA, or PTSD.  

TDIU; Aid and Attendance Benefits for Veteran at the Housebound Rate

In a February 2014 VA Form 9, the Veteran contended that his PTSD warranted a higher rating than the 50 percent assigned, including based on impaired social and occupational functioning due to being easily upset, inability to concentrate, panic attacks, short and long-term memory loss, and other psychological issues.  The Veteran then contended that he required the need of assistance of another for most tasks, including cooking, driving, and taking care of his medication.  

The record contains an October 2016 echocardiogram with findings of appearance of diminished overall function, enlarged left atrium, left ventricular hypertrophy, significant tricuspid regurgitation, mild pulmonic regurgitation, and a small pericardial window.  Visualization was noted to be impaired and the study was thus incomplete due to body habitus.  

A VA cardiac examination was conducted in November 2016, and a history was noted of myocardial infarction in 2009, cardiac catheterization with stent placement in 2014, and cardioversion due to arrhythmia / bradycardia in 2016.   The examiner assessed coronary artery disease with multiple episodes of acute congestive heart failure in the past year and a METs score of 1 to 3 based on interview.  This METs score reflected symptoms including dyspnea, fatigue, and dizziness manifesting with minimally strenuous activities such as eating, dressing, and slow walking for one to two blocks.  The METs score was noted to be based solely on cardiac function, without consideration of comorbidities.  The examiner also then clarified that the Veteran's myocardial infarction and congestive heart failure were progressions of his coronary artery disease.

Upon a prior VA cardiac examination in September 2010, the Veteran was reported to have not worked since 1971 due to seizures, dizziness, hypertension, chest pains, and PTSD.  He was noted to suffer from problems associated with his coronary artery disease and borderline congestive heart failure, and to have had a stroke for which he was hospitalized in 2007.  Impairments attributed to these cardiovascular and cerebrovascular conditions included decreased mobility, difficulties lifting and carrying, lack of stamina, weakness or fatigue, shortness of breath with effort or moderate work, and memory problems.  

The METs score assigned upon VA examination in November 2016 and attributed solely to service-connected coronary artery disease and resulting congestive heart failure would by itself warrant a 100 percent schedular rating, which would preclude assignment of TDIU.  38 C.F.R. § 4.16 (2016).  However, this would potentially entitle the Veteran to SMC at the housebound rate based on a 100 percent rating plus additional disability rated 60 percent or more.  

A housebound rate on this basis appears likely given the Veteran's now service-connected bilateral hearing loss.  Additionally, an October 2016 VA mental health examination found increased severity of the Veteran's PTSD, which has also yet to be re-evaluated.  These pending or raised issues of higher ratings for coronary artery disease and PTSD have not been adjudicated by the Agency of Original Jurisdiction (AOJ) and hence are not before the Board for appellate review.  Also not before the Board is the assignment of a rating for bilateral hearing loss.  These issues are, however, inextricably intertwined with the appealed claims for TDIU and SMC at the housebound rate.  The TDIU and SMC at housebound rate claims are therefore the subject of remand, for the inextricably intertwined issues to be resolved first by the Agency of Original Jurisdiction (AOJ).  Harris v. Derwinski, 1 Vet.App. 180, 183 (1991). 

Special Monthly Compensation based on Need of Aid and Attendance for Spouse

In March 2012 the Veteran submitted his claim for additional benefits for his spouse due to her disability, providing her name and Social Security number.  The RO by a September 2013 letter informed of duties to notify and assist under the VCAA, and requested that the Veteran provide information and evidence of the his spouse's need for aid and attendance of another to perform activities of daily living, a severe visual impairment, being permanently housebound, or having loss of use of certain body parts.  The Veteran did not reply to these requests for information or evidence, and did not submit any evidence to support his spouse's disability.  That said, the duty to assist does not restrict its duty to benefits based on the Veteran's disability.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

An aid and attendance allowance may be afforded when the Veteran's spouse is blind in both eyes (visual acuity of 5/200 or less or has contraction of the visual field to 5 degrees or less), is a patient in a nursing home because of mental or physical incapacity, or requires the aid and attendance of another to perform routine activities of daily living.  See 38 C.F.R. § 3.351.

The Veteran's supplemental claim in September 2011 in which he indicated a desire to file for additional benefits because he spouse was "seriously disabled" provides sufficient indication of disability to trigger the duty to assist, which in this case extends to affording an examination of the Veteran's spouse to ascertain her level of disability and any need for assistance of another.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the names and addresses of all medical or mental health providers who recently treated him for physical or mental disability, or for any source of evidence of housebound status or need of assistance of another.  

The Veteran should also again be asked for any evidence of his spouse's disability, particularly of blindness or need for aid and attendance of another for daily activities, or her placement in a nursing home for physical or mental disability (if applicable).  

2.  The RO should appropriately develop and adjudicate raised issues of entitlement to higher evaluations for coronary artery disease and PTSD, based on recent VA examination findings, as discussed in the body of this remand.  

3.  Schedule the Veteran for an examination with an appropriate physician with experience treating epilepsy and/or having knowledge of epilepsy.  The electronic claims file must be reviewed by the examiner.  All indicated tests or studies should be conducted, and all pertinent findings and symptomatology reported in detail.  

The examiner should address whether the Veteran has epilepsy or other seizure disorder during the claim period.  If so, the examiner should provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the seizure disorder was caused or aggravated (permanently increased in severity) by any service-connected disability.  The examiner should note that service-connected disabilities include coronary artery disease, TIA/CVA/stroke, and posttraumatic stress disorder (PTSD).  

The examiner must clearly explain the rationale for all opinions he or she provides.  

4.  Schedule the Veteran for an examination by a physician with sufficient experience of endocrinology to address the likelihood of a causal link between Agent Orange exposure or TIA/CVA/stroke and development of Graves' disease.  The electronic claims file must be reviewed by the examiner.  All indicated tests or studies should be conducted, and all pertinent findings and symptomatology reported in detail.  

With specific consideration of the Veteran's service and post-service history, the examiner should provide an opinion whether it is at least as likely as not (50 percent or greater probability) that Veteran's Graves' disease is causally related to the Veteran's Agent Orange exposure in service.  In so doing, the examiner must address the 
2010 study by the American Association of Clinical Endocrinologists (AACE) showing a correlation between Vietnam veterans who were exposed to Agent Orange and increased incidence of Graves' disease.  See American Association of Clinical Endocrinologists (AACE) 19th Annual Meeting: Abstract 1046. Presented April 23, 2010.

The examiner should also opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's Graves' disease was caused or aggravated (permanently increased in severity) by a service-connected disability, including particularly the Veteran's TIA/CVA/stroke.  

The examiner must clearly explain the rationale for all opinions he or she provides.  

5.  Schedule the Veteran for an examination by a physician with expertise in cardiovascular disease, to address the likelihood that the Veteran's claimed hypertension was caused or aggravated by his service-connected coronary artery disease, TIA/CVA/stroke, or PTSD.  The electronic claims file must be reviewed by the examiner.  All indicated tests or studies should be conducted, and all pertinent findings and symptomatology reported in detail.  

With specific consideration of the Veteran's service-connected coronary artery disease, TIA/CVA/stroke, and PTSD, the examiner should provide an opinion whether it is at least as likely as not (50 percent or greater probability) that his hypertension was caused or aggravated (permanently increased in severity) by any service-connected disability.  

In reaching the requested opinion, the examiner must consider and discuss the 2010 study by the American Association of Clinical Endocrinologists (AACE) discussed in the preceding paragraphs (see page 9) which found that Vietnam veterans who were exposed to Agent Orange were more likely to develop Graves' disease than those with no exposure.  The Board notes that the Veteran is presumed to have been exposed to Agent Orange.

The examiner must clearly explain the rationale for all opinions he or she provides.  

6.  The Veteran's spouse should be afforded appropriate examinations to ascertain whether she is blind in both eyes (visual acuity of 5/200 or less or has contraction of the visual field to 5 degrees or less), is a patient in a nursing home because of mental or physical incapacity, or requires the aid and attendance of another to perform routine activities of daily living.  All indicated tests or studies should be conducted, and all pertinent findings and symptomatology reported in detail.  

The examiner must clearly explain the rationale for all opinions he or she provides.  

7.  The Veteran should be afforded such other examination as is necessary to determine the functional impact that his service-connected disabilities have on his ability to work (if not sufficiently discussed in the preceding examination reports).   

8.  Thereafter, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


